Case 8:20-cv-01742-JVS-JDE Document 29 Filed 04/01/21 Page 1 of 1 Page ID #:127




   1

   2

   3

   4

   5

   6

   7

   8                             UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10                                  SOUTHERN DIVISION
  11 THE REGENTS OF THE                            Case No. 8:20-cv-01742 JVS (JDEx)
     UNIVERSITY OF CALIFORNIA, a
  12 public trust corporation, on behalf of
     University of California, Irvine Medical      STIPULATED PROTECTIVE
  13 Center aka UCI Health,                        ORDER
  14                Plaintiff,
  15         v.                                    Assigned to Hon. James V. Selna
  16                                               Complaint Filed: September 11, 2020
     HUMANA HEALTH PLAN OF                         Trial Date:      February 1, 2022
  17 CALIFORNIA, INC., a California
     corporation; HUMANA INSURANCE
  18 COMPANY, A WISCONSIN
     CORPORATION; and, DOES 1
  19 THROUGH 25, INCLUSIVE,

  20                Defendants.
  21
             Pursuant to the parties’ Stipulation and Protective Order (Dkt. 28), and for good
  22
       cause appearing, the Court hereby enters of the protective order on the terms and
  23
       conditions provided for in the Stipulation (Dkt. 28).
  24

  25
       Dated: April 01, 2021                  _________________________________
  26
                                              JOHN D. EARLY
  27                                          United States Magistrate Judge
  28
